The Supreme Court properly denied defendants’ motion for summary judgment inasmuch as questions of fact exist with respect to the plaintiff’s contention that the defendants breached a franchise agreement dated June 16, 1981. Moreover, the fact that the plaintiff chose not to interpose his present claims as cross claims in a prior related suit in which he, Gibralter Transmission Corp. and Ballen were defendants, provides no basis for the imposition of an equitable estoppel precluding the plaintiff from interposing these claims in this lawsuit. Furthermore, and contrary to the defendants’ contentions, since the stipulation which settled the aforementioned prior suit did not purport to compromise claims between codefendants, the defendants’ reliance upon the stipulation as a bar to the plaintiff’s claims against them in this suit is unavailing.
*676We have reviewed the defendants’ remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.